Citation Nr: 0816092	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  02-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals, myofascial pain syndrome of cervical spine; 
degenerative disc disease, postoperative diskectomy and 
fusion at C5-6, with left arm tingling, headaches, and left 
flank pain.

2.  Entitlement to an evaluation in excess of 30 percent for 
mood disorder due to general medical condition with a history 
of mixed features, both major depressive disorder and manic-
like.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

4.  Entitlement to service connection for liver failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
September 1975 and August 1987 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  In January 
2002, the RO denied entitlement to a rating in excess of 40 
percent for residuals, myofascial pain syndrome of cervical 
spine; degenerative disc disease, postoperative diskectomy 
and fusion at C5-6, with left arm tingling, headaches, and 
left flank pain; a rating in excess of 30 percent for mood 
disorder due to general medical condition with a history of 
mixed features, both major depressive disorder and manic-
like; and a total rating based on individual unemployability 
due to service-connected disabilities.  The RO denied service 
connection for liver failure in May 2004.  

In January 2004, the Board remanded the first three claims.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with his request, the veteran was scheduled for 
a January 28, 2008 RO hearing.  On January 16, 2008, he 
submitted a letter requesting that his hearing be postponed 
for 90 to 120 days as he was anticipating being release from 
incarceration within that period.  While a February 2007 
report of contact notes that the veteran was serving a life 
sentence and was not eligible for parole until April 2013, 
the veteran reported in the January 2008 letter that his 
sentence had been vacated and he was awaiting his release.  

The RO should first determine if the veteran is, in fact, out 
of prison at this time.  If so, the veteran should be 
scheduled for an RO hearing.  If the veteran is still 
incarcerated, he should be contacted to see if would prefer 
an informal conference between his representative and an RO 
officer. 

Accordingly, the case is REMANDED for the following action:

1.  Determine the veteran's present 
address.  If he is out of prison, schedule 
him for an RO hearing and send him notice.  
If he is still incarcerated, send him a 
letter asking him if would prefer an 
informal conference between his 
representative and an RO officer.

2.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
any of the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



